Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on January 18, 2022, which paper has been placed of record in the file.
2.        Claims 1-16 and 18-21 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on February 1, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                      

Allowable Subject Matter/Reasons for Allowance
4.      Claims 1, 8 and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims as a whole integrated the mental process into a practical application. Specifically, the additional elements of retrieving from an electronic data source a plurality of tags relating to past instances of the various operations, each tag comprising a first symbol representing a magnitude of time variance for a respective operation of the various operations and a second symbol representing a likelihood of time variance for the respective operation; and parsing the plurality of tags and determining a plurality of predicted time variances, comprising at least one predicted time variance for each of the various operations based on the plurality of tags and the selected reliability factor” recite a specific manner of determining a plurality of predicted time variances. Thus, the claims are eligible because they are not directed to the recited judicial exception.

5.         Claims 1, 8 and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Mayer et al. (US 2015/0051824) disclose an operational reliability system includes a flight grouping module, a block modification module, and a pairing optimizer. The system evaluates potential modifications to scheduled flight block time and quantifies associated changes in on-time performance. The system also evaluates the impact of block modifications to headcount, regulatory compliance, operating expenses, and so forth. Via use of the operational reliability system, compliance with external regulations, for example Federal Aviation Regulations (FAR), may be achieved with a higher degree of probability.
          2) Heinold et al. (US 8,700,438) disclose a constraint propagation algorithm is used to eliminate invalid schedule options based on a first set of constraints in a network of transportation resources. Execution of the constraint propagation algorithm generates a 
          3) Wang et al. (US 2016/0055275) disclose computer-implemented methods for simulating flights. Specifically, methods are described that comprise the operations of receiving flight information for one or more flights to be simulated; receiving historical flight information for historical flights; determining, based on the flight information and the historical flight information, probabilities for one or more flight parameters of the one or more flights to be simulated; determining a current state of the one or more flights to be simulated based on the determined probabilities for the one or more flight parameters; determining a next state of the one or more flights to be simulated based on the current state; and outputting one or more evaluation parameters associated with the next state of the one or more flights to be simulated. 
          Therefore, it is clear from the description of Mayer’s, Heinold’s, and Wang’s inventions that the combination of prior arts do not considered the possibility of: retrieving from an electronic data source a plurality of tags relating to past instances of the various operations, each tag comprising a first symbol representing a magnitude of time variance for a respective operation of the various operations and a second symbol representing a likelihood of time variance for the respective operation; and parsing the plurality of tags and determining a plurality of predicted time variances, comprising at least one predicted time variance for each of the various operations based on the plurality of tags and the selected reliability factor, as included in claims 1, 8, and 15.
1, 8 and 15 above, in that order.


                                                            Conclusion
7.        Claims 1-16 and 18-21 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           February 26, 2022